Case 1:16-cv-01057-RPK-TAM Document 105 Filed 07/23/21 Page 1 of 2 PageID #: 3503



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ---------------------------------------X
   OSWALD A. LEWIS,

                          Plaintiff,

         - v.   -                                      Civil Action
                                                       No. 16-CV-1057
                                                       (Kovner, J.)
                                                       (Mann, M.J.)

   BUREAU OF ALCOHOL, TOBACCO & FIREARMS,
   UNITED STATES MARSHAL’S SERVICE,
   HOWARD STERN, AYESHA WINSTON,
   CHRISTOPHER BARTOSH, PATRICK DONAHUE,
   SANDY RAO, BRIAN BANKS, RYAN WESTFIELD,
   ROBERT LEDOGAR and ANTHONY DINEEN,

                       Defendants.
   ---------------------------------------X


                               SUPPLEMENTAL NOTICE OF APPEAL


   PLEASE TAKE NOTICE that individual defendants Ryan Westfield,
   Christopher Bartosh, Brian Banks, Robert Ledogar and Anthony
   Dineen previously gave notice that they appeal the order of
   the district court, entered on April 6, 2021, denying their
   Motion To Dismiss For Lack Of Subject Matter Jurisdiction,
   pursuant to F.R.C.P 12(h)(3). The District Court issued its
   opinion on June 23, 2021, a copy of which is attached as
   Exhibit A.

   Dated: July 23, 2021                JACQUELYN M. KASULIS
                                       Acting United States Attorney
                                       Eastern District of New York
                                       Attorney For Defendants
                                       271 Cadman Plaza East
                                       Brooklyn, New York 11201

                                By:    _/s/ Kevan Cleary________
                                       Kevan Cleary
                                       Senior Trial Counsel
                                            (718) 254-6027
Case 1:16-cv-01057-RPK-TAM Document 105 Filed 07/23/21 Page 2 of 2 PageID #: 3504



                                      kevan.cleary@usdoj.gov


   To:
   OSWALD LEWIS
   Plaintiff Pro Se
   #85350-053
   Fort Dix
   Federal Correctional Institution
   P.O. Box 2000
   Ft. Dix, N.J. 08640

   Service By U.S. Mail
